Citation Nr: 1721834	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  05-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression, anxiety disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2007, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a September 2007 decision, the Board, in pertinent part, reopened the Veteran's claim for service connection for depression and remanded that issue to the AOJ for further development.

In a July 2010 decision, the Board denied, among other claims, service connection for a psychiatric disorder, to include depression.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 single-judge memorandum decision, the Court vacated the portion of the Board's July 2010 decision that denied service connection for a psychiatric disorder and remanded it to the Board for action consistent with the Court's decision.

In September 2012, the Board remanded the claim for service connection for a psychiatric disorder, to include depression, for further evidentiary development.  In March 2016, following expansion of the Veteran's claim to include PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board again remanded the claim for further development.  The claim is now, once more, before the Board for appellate review.

The Board also notes that, in January 2015 and on various occasions thereafter, the Veteran confirmed that he wished to revoke his most recent power of attorney, executed in favor of a private attorney, and proceed pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

A psychiatric disorder, diagnosed as recurrent major depressive disorder and unspecified anxiety disorder, was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, diagnosed as recurrent major depressive disorder and unspecified anxiety disorder, have been met.  38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a current psychiatric disorder that he believes was incurred during service.  Specifically, he has explained that he became depressed during service due to a transfer away from his wife and the actions she threatened to take if he allowed the separation to occur.  He asserts that the psychiatric symptoms he experienced at that time have continued ever since.  Following review of the evidence of record, the Board finds that service connection for the Veteran's currently diagnosed psychiatric disorder is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record clearly establishes that the Veteran has a current psychiatric disorder and that he received in-service treatment for psychiatric symptoms.

Regarding a current psychiatric disorder, the Veteran's VA treatment records document primary diagnoses of, and treatment for, depression and anxiety, and the VA examiners who have evaluated him have also diagnosed him with forms of depression and anxiety.  Most recently, in September 2016, a VA examiner characterized the Veteran's current psychiatric disorders as recurrent major depressive disorder and unspecified anxiety disorder.

Regarding in-service symptoms and treatment, the Veteran's service treatment records (STRs) reflect that he first sought treatment for psychiatric symptoms in January 1976, at which time he indicated that he was depressed over his situation and his separation from his wife.  In late April 1976, the Veteran was hospitalized for depression and active suicidal ideation following his return to his foreign duty station.  At that time, he explained that his symptoms began in November 1975, when he was transferred away from his wife, who had threatened to commit suicide if he left her.  The Veteran also reported overdosing on medication in an attempt to commit suicide while on leave in March 1976 or early April 1976, after his wife threatened to obtain an abortion and his efforts to be reassigned were unsuccessful.  The clinician who evaluated the Veteran in late April diagnosed him with exogenous, moderate depression, and suicidal tendencies.  He concluded that the Veteran's depression should resolve in 12 to 18 months if he received proper care.  

Following his April 1976 hospitalization, the Veteran was transferred to the United States for further psychiatric treatment.  During an evaluation in May 1976, he reiterated that his difficulties began in November 1975, when he was transferred away from his wife.  The evaluating clinician diagnosed the Veteran with "adjustment reaction of adult life" manifested by feelings of depression, anger, suicidal ideation, and a past suicide attempt, but characterized his condition as improved.  He recommended that the Veteran be assigned to the continental United States near a facility where continued psychiatric follow-up could be implemented and where he and his wife could undergo marital counseling.  Subsequent STRs reflect that the Veteran remained in the United States thereafter.  On his June 1977 separation medical history report, he described his previous psychiatric treatment but noted that he had been discharged from inpatient treatment as fit to return to duty.  He described his current health as "excellent."  On a medical history report the Veteran completed in January 1981 in connection with his enlistment in the Army Reserve, he again described his in-service psychiatric hospitalization, but indicated that he had subsequently returned to regular duty and had not had problems since.

As a current disability and an in-service precipitating disease, injury, or event have been established, the remaining question is whether there is a causal relationship between the Veteran's current psychiatric disorder and his in-service psychiatric symptoms.  Although the medical evidence addressing that question is mixed, the Board finds that the positive opinions provided by a VA examiner in 2016 are the most probative in that regard.

Specifically, in September 2016, the VA examiner who diagnosed the Veteran with recurrent major depressive disorder and unspecified anxiety disorder opined that those conditions were directly related to the psychiatric symptoms, including the overdose, that occurred while the Veteran was in service.  The examiner cited the Veteran's history, including symptom type, and his current presentation in support of that conclusion.  In October 2016, the examiner provided further support for his conclusion when he responded to the AOJ's request that he specifically address a negative opinion issued by a VA examiner in 2010 and a lengthy gap in psychiatric treatment following the Veteran's discharge from service.  The 2016 examiner confirmed that he had reviewed the findings of the 2010 VA examiner, who had noted that the Veteran did not receive post-service psychiatric treatment until 2003 and had concluded that the Veteran's "second bout of depression seem[ed] work related and independent of the depression he experienced when he separated from his wife."  The 2016 examiner explained that "[d]epression can and often presents with periods of remission and relapses.  The periods of remission can be quite long."  He also noted that there was no indication in the record that the Veteran had a psychiatric history prior to service.  He again concluded that, based on the factors he had discussed, the Veteran's current symptoms were a continuation of the symptoms noted in service.

The Board finds the 2016 VA examiner's opinions highly probative because they are based on an interview of the Veteran and a review of his claims file, and because they include adequate rationales for the conclusions reached, as reflected by citation to the evidence of record and an internal logic that is consistent with that evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Regarding the other medical opinions of record that were accompanied by rationales, as the Board discussed in its March 2016 remand, the three opinions that were issued by a different VA examiner in 2014 were inadequate due to some internal inconsistencies and a lack of clarity with respect to what evidence the examiner had reviewed.  The opinion provided by a VA examiner in 2010 was also inadequate, as the examiner did not discuss the Veteran's report that he attempted to seek mental health treatment shortly after discharge from service when he cited the absence of post-service psychiatric treatment prior to 2003 in support of the conclusion that the Veteran's current disorder was not related to service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Notably, the Veteran's account of attempting to seek treatment shortly after service tends to be supported by a statement he submitted in connection with his 1985 claim for service connection for depression.

In short, although the medical opinions of record are not all in agreement with respect to the cause of the Veteran's current psychiatric disability, the Board finds, following receipt and review of the opinions issued by the 2016 VA examiner, that the record is sufficient to decide the Veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  More importantly, in light of that examiner's conclusions, and after resolving any doubt created by the length of time separating the Veteran's in-service and post-service psychiatric treatment in his favor, the Board finds that the evidence addressing whether his currently diagnosed psychiatric disability is related to service is, at the very least, in equipoise.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2016).  As a result, all three elements of service connection have been established, and service connection for a psychiatric disorder, diagnosed as recurrent major depressive disorder and unspecified anxiety disorder, is warranted.


ORDER

Service connection for a psychiatric disorder, diagnosed as recurrent major depressive disorder and unspecified anxiety disorder, is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


